Loring, J.
The Industrial Accident Board in this case found “that the employee, James Fitzgibbons, received a personal injury by reason of a strain due to the lifting of iron pipe, weighing from two hundred and fifty to two hundred and seventy-five pounds each, on September 21, 1916; that this strain was a material contributing cause of his death six days later from heart disease and colitis, which was pre-existing at the time of and was aggravated and accelerated by the injury of September 21." If the deceased received the personal injury in question it was a personal injury arising out of and in the course of his employment. No question was'made on that score.
There was a conflict in the evidence as to the facts covered by the finding which we have just stated. The insurer has contended that the burden was upon the claimant to make out her case by a fair preponderance of the evidence and that taking all the evidence together the preponderance of it was against the claimant and not in her favor and therefore that the finding was as matter of law unwarranted. The contention is wholly without foundation. It ought not to be necessary to point out that the board was at liberty to refuse to give credit to any part of the evidence which in their opinion was not entitled to credit. Lindenbaum v. New York, New Haven, & Hartford Railroad, 197 Mass. 314, and the numerous cases following that decision. The question and the only question before us is whether there was any evidence which warranted the finding made by the board. See, for example, Fisher’s Case, 220 Mass. 581; Brightman’s Case, 220 Mass. 17. We are of opinion that there was. In effect the insurer is asking us to review the finding of fact made by the board. . That we have no authority to do. Diaz’s Case, 217 Mass. 36. King’s Case, 220 Mass. 290.

Decree affirmed.